Case 18-14560-amc     Doc 43   Filed 12/13/18 Entered 12/13/18 12:00:03   Desc Main
                               Document     Page 1 of 1


                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:       SHARON WOODS                      :Bankruptcy No. 18-14560AMC
                                               :
                                               :
             Debtor                            : Chapter 13

   ANSWER TO MOVANT’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      SHARON WOODS, through his attorney, Zachary Perlick,

Esquire, answers Movant's Motion for Relief, and sets forth in

support thereof as follows:

1. - 5.     Admitted.

6. - 7.     Admitted in part/ denied in part. Debtor has tendered

post-petition payments to movant, however, Debtor admits to a

small post-petition delinquency to Movant which can be cured over

a short time.

8. – 9.      Admitted.

10.- 11.     No answer is required.

12. -13.     Denied.    Movant is adequately protected by Debtor’s

equity in the property and insurance coverage. Debtor will sell

the property by September 30, 2017 and pay-off the mortgage to

PNC Bank.

      14.   Admitted.

      WHEREFORE, Debtor prays that Movant's Motion for Relief be

DENIED.

                                 Respectfully submitted,


                                 /Zachary Perlick/
                                 ZACHARY PERLICK, ESQUIRE
